Citation Nr: 1736932	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine (lumbar spine disability).


REPRESENTATION

Veteran represented by: Christopher Loiacono, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1983 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has been transferred and is now in the jurisdiction of the St. Petersburg, Florida RO.  

This case was previously before the Board in July 2016 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded again.  Although the Veteran has had several VA and private examinations, there is conflicting evidence that must be resolved.

In March 2013, the Veteran's private physician, Dr. R., filled out a lumbar spine questionnaire and stated the Veteran had unfavorable ankylosis of his lumbar spine.  Dr. R. also opined that the Veteran had mild to moderate bilateral lower extremity radiculopathy in connection to his spinal impairment.  

The same examiner filled out another lumbar spine questionnaire in March 2017.  In this questionnaire, the examiner stated the Veteran did not have unfavorable or favorable ankylosis of his spine.  The examiner also stated the Veteran did not have any radiculopathy as a result of his spinal impairment.

As the Veteran's representative pointed out in his September 2015 brief, VA has not sought additional information from Dr. R to clarify his conflicting opinions.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. §5103(A) (2014), 38 C.F.R. §3.159(c) (2016).  See McLendon v. Nicholson, 20 Vet. App. 79 and  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding medical records and associate them with the claims file. 

2.  The AOJ should ask the Veteran to submit any other evidence he has regarding his cervical and lumbar degenerative joint disease.

3.  The AOJ should ask the Veteran's private physician, Dr. R., for an addendum opinion to explain his conflicting reports.  Specifically, the examiner should opine whether or not the Veteran has any form of ankylosis of his spine and if so, whether it is favorable or unfavorable, which parts of the spine are affected, and when such diagnosis was made.

The examiner should also opine as to whether or not the Veteran has radiculopathy of the lower extremities in connection to his lumbar spine disability.  If so, the examiner should state the severity of such radiculopathy and state when it started.  

The examiner should provide a complete rationale for any opinion provided

4.  The examiner should conduct a range of motion test for the Veteran's spinal impairment, to include forward flexion, extension, left and right lateral flexion and left and right rotation.

5.  After #1 - #4 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




